Citation Nr: 1413354	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  06-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychogenic muscle disorder/somatoform pain disorder.

2.  Entitlement to service connection for a chronic thoracolumbar spine disability.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1967.  He died in January 2011.  In October 2012, the RO determined that the appellant met the requirements for a substitute claimant pursuant to Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (codified at 38 U.S.C.A. § 5121A).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied an application to reopen a claim stylized as entitlement to service connection for scoliosis, thoracic and lumbar spine (also claimed as a back disorder). 

In December 2007, the Board reopened this claim and remanded it for further development.  In a March 2009 decision, the Board denied a claim stylized as entitlement to service connection for a "back disability."  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court granted a Joint Motion for Remand (JMR) in which the Court vacated the Board decision and remanded the case to the Board for compliance with the instructions contained in the JMR.

In January 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

On return of the record on remand, the Board reviewed the Veteran's contentions that his low back pain started in service in light of conflicting medical evidence indicating that the Veteran's low back pain complaints were either physical or psychological in origin.  In July 2013, the Board sought expert opinion from both a neuropsychiatric examiner and an orthopedic surgeon with the Veterans Health Administration (VHA).  The opinion obtained, dated November 2013, has been provided to the appellant with a 60-day opportunity to provide additional evidence and/or argument in support of the appeal.  In light of the medical opinions obtained, the Board has rephrased the initial claim appealed to the Board to encompass physical and psychological etiologies for the Veteran's low back complaints.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Board has a duty to identify the benefit being sought on appeal by applying a "sympathetic reading" to a lay person's pleadings with attention focused upon the symptoms and/or symptoms the claimant is attempting to service connect, regardless of the phraseology utilized by the claimant or the RO). 

A review of the Virtual VA electronic records storage system, as well as the Veterans Benefits Management System (VBMS), does not reveal any additional, relevant records which are not associated with the paper claims folder.

The Board notes that, in December 2013, the appellant's attorney withdrew her representation in this case.  To date, the appellant has not elected to proceed with another representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's in-service complaints of low back pain demonstrated the onset of a chronic psychogenic muscle disorder/somatoform pain disorder.

2.  The Veteran's in-service complaints of low back pain were not a manifestation of a chronic thoracolumbar spine disability; a chronic thoracolumbar spine disability first manifested many years after service and is not shown to be causally related to an event in service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a psychogenic muscle disorder/somatoform pain disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a chronic thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

With respect to a request to reopen a previously denied claim, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant case, the Board finds that VA has satisfied the timing and content requirements of the VCAA notice provisions.  The Veteran filed an application to reopen a prior final denial of a claim for back pain in April 2006.  A pre-adjudicatory RO letter dated April 2006 letter advised the Veteran of the basis for the prior final denial, the types of evidence and/or information deemed necessary to both reopen and substantiate the claim on the merits, the respective responsibilities between himself and VA in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date of award. 

Relevant to the duty to assist, all of the available service treatment records (STRs), VA treatment records and private treatment records have been obtained and considered.  The RO has also obtained relevant records from the Social Security Administration (SSA).  The Board is unaware of any additional, relevant records which have not been obtained.

The Veteran has been afforded private and VA examinations to determine the current diagnoses responsible for his reported back pain.  Due to the disparity of medical diagnoses and opinions, all of which were not adequately supported by rationale, the Board sought a consensus opinion from VHA examiners with specialties in neuropsychiatry and orthopedic surgery in July 2013.  The opinion obtained, dated November 2013, is fully responsive to the Board's VHA opinion request, provides a diagnosis supported by reference to specific facts of this case, and the opinions are supported by clearly stated rationales.  The Board finds that the November 2013 VHA opinion fully complies with the July 2013 Board opinion request and is adequate for rating purposes.

The Board also finds that the RO has substantially complied with the Board's January 2010 remand directives.  In this respect, the RO assisted the Veteran and the appellant in obtaining additional private and VA medical records, and obtained VA medical opinions in September and November 2010.  The Board acknowledges that the VA opinions obtained by the RO are inadequate for rating purposes due to the complex and interrelated nature of the physical and psychological origin of the Veteran's back pain complaints.  Rather than remand for additional opinions, the Board determined that the record required an opinion developed by a consensus review by VHA specialists which cured the evidentiary and development deficits.  Thus, the RO has substantially complied with the Board's remand directives to the extent feasibly possible.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Thus, the Board finds that VA has also fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the claimant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Applicable law

The appellant, on behalf of the deceased Veteran, seeks to establish the Veteran's entitlement to service connection for low back pain.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Certain statutory presumptions operate in connection with 38 U.S.C.A. § 1110.  One such presumption, 38 U.S.C.A. § 105(a), states, in relevant part, that an injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.

The provisions of 38 C.F.R. § 3.1(m) further state as follows:

In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs. Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was:

      (1) Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty.
      (2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge.
      (3) Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.

The effect of the line-of-duty presumption on claims for disability compensation can be summarized as follows: If a Veteran shows that he suffered an injury or contracted a disease during active military service, that injury or disease will be presumed under section 105(a) to have occurred in the line of duty.  That presumption can be rebutted only if the government shows that the injury or disease was caused by the Veteran's own willful misconduct or abuse of alcohol or drugs, or meets one of the circumstances enumerated under 38 C.F.R. § 3.1(m)(1), (2) or (3).  See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005).  Thus, if the Veteran establishes that he was injured or contracted a disease during active service and the government does not show that the injury or disease resulted from willful misconduct, the Veteran has satisfied the second of the three elements of a compensation claim - that a disease or injury was incurred in service.  Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).

To be eligible for disability compensation, however, it is not enough for a Veteran to show that he incurred a disease or injury while in service; he must also show that he has a present disability and that there is a nexus between that disability and his in-service injury or disease.  Stover v. Mansfield, 21 Vet. App. 485, 490-93 (2007); Shedden, 381 F.3d at 1167.  A service department's determination of incurrence or aggravation may constitute evidence favorable to the claim, but the medical nexus finding is not binding on VA.  Id. at 492.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Summary

The Veteran served on active duty from August 1966 to May 1967.  His pre-induction examination, dated April 1966, revealed no pertinent orthopedic or psychiatric findings.

A November 16, 1966 STR first reflects the Veteran's complaint that his back hurt.  On January 4, 1967, the Veteran described back pain when bending over which was "all over back."  He reported a history of spinal anesthesia for a hydrocele in 1965 with a falling injury to the back three days previous.  He was given an impression of severe spasm of the vertebral muscles initially treated with aspirin (ASA), heat, and liniment.

A February 2, 1967 STR reflects the Veteran's history of back pain since a 1965 hydrocele surgery.  A February 7, 1967 examination found marked scoliosis of the back with spasm towards the right, but symptoms being on the left.

On February 10, 1967, the Veteran underwent an orthopedic consultation.  He again reported a history of back pain since 1965 when he underwent a hydrocele operation with spinal anesthesia.  He particularly described pain at night or when lifting.  On examination, the Veteran stood with a marked list of the spine to the right without associated spasm.  This was deemed a voluntary posture.  The examiner also commented that examination revealed many bizarre findings with inconsistencies and changing patterns.  The Veteran's muscular strength was described as showing pseudo-weakness at some points.  X-ray examination was interpreted as showing no abnormalities.  The examiner provided an impression that the Veteran's problems could not be explained on an orthopedic basis, that the Veteran had the appearance of hysterical posturing, and that the Veteran's scoliosis was not organic in nature.

A February 20, 1967 orthopedic consultation described the Veteran as returning with "odd posturing" with all indications of a non-organic scoliosis.  It was noted that the Veteran may well manifest discomfort from maintaining his posture.  It was observed that the Veteran forgot his last examination, and bent to the opposite side when angry.  The examiner opined that the Veteran demonstrated findings indicative of a psychogenic origin, and a neuropsychiatric evaluation was recommended.

Thereafter, the Veteran was referred for neuropsychiatric evaluation by the orthopedic division.  The Veteran was described as not having an organic back problem, and what appeared to be hysterical posturing.  A February 13, 1967 neuropsychiatric evaluation noted that the Veteran had complained of back pain since November 1965 after a hydrocele operation with spinal anesthesia.  Before the surgery, the Veteran had been a school athlete with good social adjustment.  After the surgery, the Veteran had been limited and unable to participate in strenuous activity.  He had been able to successfully complete basic training.  He had complained of exacerbated back and groin pain after a falling injury on January 4, 1967.  His multiple evaluations to date had shown no evidence of organic difficulty.  On mental status examination, the Veteran was described as alert and oriented.  He sat and walked with a list to the left, but was not in acute distress.  There was no evidence of psychosis or other severe psychiatric disorder.  The examiner found no evidence of a conscious, deliberate intent to deceive.  The Veteran did have an emotional investment in his back problems which seemed clearly to have a part in a prolongation and intensity of his symptoms.  However, it was not clear that the sole basis of his complaints were on a psychological basis.  Overall, the examiner found no evidence of a psychiatric diagnosis (Dx) and recommended an approach to be taken to deal with the Veteran's emotional overlay.

On February 15, 1967, the Veteran was referred for urology consultation due to "bizarre" complaint of groin pain since surgery in 1965 with frequent urination and possible enuresis.  A urology consultation noted the Veteran's complaint of pain in the left inguinal region and left leg as well as his lack of sexual satisfaction.  The Veteran described that it "[j]ust doesn't feel right."  He reported a worsening of testes, leg and groin pain with weather changes.  Examination was significant for an irregular nodule of the lower left testis pole coinciding with a scar over the scrotum, representing possible fibrosis secondary (2°) to hydrocelectomy.  The examiner could only offer an orchiectomy or excision of the fibrous nodule for a condition which existed prior to service (EPTS).  It was felt that the Veteran should be administratively separated.

On February 27, 1967, the Veteran was referred for psychiatric examination.  It was noted that, immediately upon assignment to his current unit, the Veteran incessantly complained of chronic back pains but numerous doctors were unable to find anything wrong.  The Veteran's family life was described as non-existent, as he came from a broken home and did not know the address of his father.  The Veteran described his back problem as beginning before service.  It was further noted that the Veteran had been inefficient since his date of assignment inasmuch as he didn't work, he was not accepted by others, and his supervisors were highly dissatisfied with his performance.

A March 7, 1967 mental hygiene consultation noted that the Veteran had undergone thorough orthopedic and genitourinary (GU) evaluations without any definitive organic findings.  The Veteran was described as emotionally invested in his symptoms.  

A March 8, 1967 report of psychiatric evaluation reflected a diagnosis of psychogenic musculoskeletal reaction.  The Veteran had been brought up by his maternal grandmother, his mother had died when he was 7 years of age, and he had never seen much of his father.  He graduated high school with average grades, and had been a successful athlete.  His civilian jobs consisted of various manual labor jobs, which he was forced to quit due to being able to lift things.  The Veteran again described having a history of back and groin pain since November 1965, following a hydrocele operation under spinal anesthesia.  His symptoms had somewhat abated at the time he entered service, and he was initially successful.  However, since a fall two months previous, the Veteran described an exacerbation of symptoms to the extent that his commanding officer (CO) had considered him to be "absolutely no worth to the US Army in his present condition."  As he had no physical abnormalities, the Veteran was being considered for administrative separation.  On mental status examination, the Veteran was described as alert and fully oriented.  He walked with a 45 degree lateral list.  He was in no apparent discomfort or distress.  There was neither evidence of psychosis nor deliberate intent to deceive.  The Veteran did manifest considerable emotional investment in his symptomatology, was quite accepting of his defined disability, and demonstrated little optimum or drive to successfully complete his military obligation.  He had average intelligence but demonstrated little insight into his emotional involvement with his symptoms.  Rehabilitative efforts were deemed unlikely to be successful.  The examiner provided the following findings and conclusions:

This EM is presently a non-effective soldier due to subjectively described physical complaints.  Repeated medical evaluations have revealed no definitive organic basis for his symptoms.  The above given psychiatric diagnosis reflects the impression that much of his symptomatology is related to emotional factors.  There is insufficient recognizable physical or mental impairment to warrant separation UP AR 635-40A, and although there is some immaturity, there is no clearly defined character and behavior disorder.  His unsuitability, however, seems quite clear, because of continuing non-effectiveness.  Further rehabilitative efforts are not likely to be successful and it is felt that EM should be considered for administrative separation.

A March 30, 1967 separation examination reflected diagnoses of marked "[a]cquired" scoliosis to the right, deemed a line of duty (LOD) injury, and psychogenic musculoskeletal reaction which existed prior to service.

In an addendum dated April 12, 1967, the Division Psychiatrist concurred in a diagnosis best defined as psychogenic reaction, i.e., arising on an emotional basis.

Postservice, an August 1967 VA Compensation and Pension (C&P) examination described the Veteran as demonstrating a marked scoliosis of the thoracic and lumbar spines with convexity to the left.  A neuropsychiatric examination found no evidence of a psychiatric disorder.

In pertinent part, the record reflects that the Veteran incurred a work-related back injury in 1985.  Thereafter, the Veteran was medically described as manifesting psychosomatic dysfunction including agitation, depression, suspiciousness, and paranoid ideation.  He was later diagnosed with somatoform pain disorder.  The Veteran had an aggravating injury in a MARTA bus accident in September 1989.

A March 1992 VA C&P psychiatric examination reflected a diagnosis of paranoid personality.

A March 1994 private medical statement attributed the Veteran's chronic pain and "psychological dysfunction," in part, to injury during active service.

An October 2006 private medical opinion found that it was at least as likely as not that the Veteran's current lumbar spine disability, diagnosed as intervertebral disc syndrome, was related to the diagnosed conditions of low back pain, severe vertebral muscle strain and marked scoliosis with spasms and pain during active duty, which were exacerbated by a 1985 work-related injury.

A January 2007 VA C&P examiner found that the Veteran manifested diagnoses of kyphotic thoracic spine, mild degenerative joint disease of the thoracic spine, and degenerative joint disease of the lumbar spine.  The examiner opined that it was less likely than not that the Veteran's current scoliosis/degeneration of the lumbar discs began during, or was aggravated by, military service.  This examiner stated that there was no objective evidence of these disorders during active service.

A July 2010 private physician opinion stated that the Veteran incurred psychological and physical injuries in service which had remained problematic.

A September 2010 VA C&P neurology opinion opined that the Veteran's mild degenerative joint disease of the lumbosacral spine was less likely than not linked to his military service, particularly considering all of the statements made by the physician examining the Veteran at the time of his complaints during active duty.

A November 2010 VA C&P mental disorder examination found that it is at least as likely as not that the Veteran's diagnosis of mood disorder due to general medical condition was at least as likely as not related to his back injury during military service.

Given the above, the Board sought a consensus VHA opinion between a neuropsychiatrist and an orthopedic surgeon as none of the opinions presented were supported by an adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a medical opinion lacks probative value when it fails to provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  In this respect, the Veteran's STRs provided a separation diagnosis of marked "[a]cquired" scoliosis to the right which was deemed a line of duty injury.  However, the prior orthopedic consultations found that the Veteran's posture abnormalities were not organic in nature.  The separation examination also diagnosed a psychogenic musculoskeletal reaction which existed prior to service but offered no opinion as to aggravation in service.  In the opinion request, the Board asked the following questions:

      (a)(1) Whether there is undebatable evidence that the Veteran entered active service in August 1966 with a preexisting psychiatric disability?  If so, identify the diagnosis of the preexisting disorder and provide opinion as to whether there is undebatable evidence of a lack of aggravation during active service due to a showing of either (i) no increase in the underlying disability during service OR (ii) an increase in the underlying disability that is attributable to the natural progress of the disorder?

	(a)(2) If a preexisting psychiatric disability is not undebatably shown to have existed prior to service, provide opinion as to whether it at least as likely as not (a 50 percent probability or greater) that any a psychiatric disability described as psychogenic muscle reaction/somatoform pain disorder and/or mood disorder due to general medical condition either first manifested during active service and/or is related to event(s) during active service; OR

      (b)(1) Whether it is at least as likely as not that the Veteran first manifested an orthopedic disorder in service manifested by back and groin pain, to include a definitive opinion as to whether the Veteran's scoliosis was "acquired" in nature (given the entire evidentiary record) OR, alternatively, whether any disability of the thoracolumbar spine manifested after service is related to event(s) during active service, to include the documented back injury in January 1967?

In response, the Board received a November 2013 opinion prepared by both (1) a neuropsychiatrist who is a Diplomate, American Board of Psychiatry and Neurology and (2) an orthopedic surgeon who is a Diplomate, American Board of Orthopaedic Surgeons.  This opinion, which is 13 pages long, extensively lists the evidence deemed relevant to the appeal.  The factual summary elaborates and comments on the factual summary provided by the Board above and, in the opinion of the Board, does not contain any significant factual inaccuracies. 

The VHA examiners found indirect evidence that the Veteran experienced an exaggerated psychological response to a hydrolectomy performed prior to service, but did not find undebatable evidence of a diagnosable psychiatric condition prior to service entry.  It was then concluded that there was ample evidence in the record to support a conclusion that the Veteran first manifested a psychogenic muscle disorder/somatoform pain disorder in service, as demonstrated by the lack of objective medical findings supportive the Veteran's pain complaints and the in-service diagnosis of psychogenic musculoskeletal reaction which was supported by the clinic evaluations following service.

The VHA examiners then concluded that it was less likely than not that the Veteran first manifested an orthopedic disorder of the thoracolumbar spine in service, or as a result of an event in service.  The Veteran's complaints of back and groin pain were deemed a sequelae of his pre-service hydrocelectomy and, as noted above, a manifestation of a psychogenic muscle disorder/somatoform pain disorder in service which first began in service.  However, the Veteran's slip and fall injury in January 1967 resulted in muscle spasm which was short-lived, the Veteran's high degree of reported symptoms were not supported by objective medical evidence, and his in-service injury would not be expected to result in permanent disability.

IV.  Analysis

On review of the entire evidentiary record, the Board first observes that the credible lay and medical evidence establishes that the Veteran has manifested chronic back pain service.  This fact is beyond dispute.  However, the origin and onset of his back pain complaints has been difficult to discern.

The Board is persuaded from the record that the Veteran's in-service complaints of back pain originated from a psychogenic muscle disorder/somatoform pain disorder, as supported by the in-service diagnosis of psychogenic musculoskeletal reaction, the insistent opinions of military orthopedic physicians that the Veteran did not demonstrate any objective physical findings to support his back complaints and that his scoliosis was functional rather than physiologic in nature, the post-service diagnosis of somatoform disorder, and the consensus opinion of the VHA examiners.

According to the VHA examiners, there is insufficient lay and medical evidence of record to conclude that the Veteran's psychogenic muscle disorder/somatoform pain disorder undebatedly existed prior to service.  The Board finds this opinion to be persuasive and consistent with the entire evidentiary record.  As such, the Board must simply conclude that the Veteran's psychogenic muscle disorder/somatoform pain disorder first manifested in service.  Thus, the Board grants service connection for a disability of psychogenic muscle disorder/somatoform pain disorder.

The award of service connection for psychogenic muscle disorder/somatoform pain disorder does not entirely resolve this appeal as the Veteran, during his lifetime, alleged that his in-service back complaints demonstrated the onset of a chronic orthopedic disorder - rather than a psychiatric disorder - which could potentially be rated differently under VA's Schedule of Ratings.  See generally 38 C.F.R. §§ 4.71a, 4.130.

After a review of the evidentiary record, the Board finds, by a preponderance of the evidence, that the Veteran's in-service complaints of low back pain were not a manifestation of a chronic thoracolumbar spine disability, and that a chronic thoracolumbar spine disability first manifested many years after service and is not shown to be causally related to an event in service.

Here, the Veteran's STRs document a slip and fall back injury in 1967 with a multitude of references to his complaint of low back pain thereafter.  There are some supporting objective physical findings such as vertebral muscle spasm and scoliosis after this injury.  However, the finding of muscle spasm was short-lived and military orthopedic physicians specifically found that the Veteran's scoliosis was due to a "voluntary posture" or "hysterical posturing."  This assessment was based upon "bizarre" findings with "inconsistent" and "changing" patterns, pseudo-weakness and negative x-ray findings.  The orthopedic physicians in service were quite insistent that the Veteran did not demonstrate a chronic orthopedic disability of the thoracolumbar spine.  The findings of the military orthopedic physicians are assigned significant probative value as these findings by experts were made after extensive physical examinations of the Veteran.  

On the other hand, the Veteran's March 1967 separation examination offered a diagnosis of "acquired" scoliosis to the right which was deemed a line of duty injury.  This opinion clearly holds some probative value, but such probative value is reduced by lack of supporting rationale of why the scoliosis was deemed "acquired" in nature given the extensive orthopedic examinations in the clinic setting.  As indicated above, the line of duty determination, in and of itself, does not establish the Veteran's entitlement to service connection for a chronic thoracolumbar spine disability.  See Stover, 21 Vet. App. at 492. 

In the opinion of the Board, the STRs, in and of themselves, do not provide persuasive evidence of the onset of a chronic orthopedic disability of the thoracolumbar spine.

The Veteran has provided medical opinions in support of this aspect of his appeal.  In October 2006, a private medical examiner found that it was at least as likely as not that the Veteran's current lumbar spine disability, diagnosed as intervertebral disc syndrome, was related to the diagnosed conditions of low back pain, severe vertebral muscle strain and marked scoliosis with spasms and pain during active duty, which were exacerbated by a 1985 work-related injury.  A July 2010 private physician opinion stated that the Veteran incurred "physical injuries" in service which had remained problematic.

However, the weight of the October 2006 private medical opinion is significantly reduced due to a failure to explain why the Veteran's back pain complaints were orthopedic rather than psychological in nature, or the basis for disagreement with military orthopedic physicians that the Veteran's scoliosis did not have an orthopedic origin.  Similarly, the July 2010 private physician opinion does not adequately explain what chronic "physical injuries" the Veteran incurred in service, or why.

On the other hand, the record has been extensively reviewed by two VHA physicians with specialties in psychiatry and orthopedic surgery.  Both agree that the Veteran's in-service back complaints stem from a psychological, rather than an orthopedic, origin, and that such psychological disorder had its onset in service.  It was further explained that the Veteran's injury in 1967 resulted in short-lived muscle spasm, which is consistent with the STR entries, and that the injury itself was not severe enough to be expected to result in permanent injury.  Furthermore, the VHA examiners finding that the Veteran did not manifest any objective medical findings in service, both physical and x-ray, is fully consistent with the military orthopedic physician assessments.  

Overall, the Board places the greatest probative weight to the opinion of the VHA examiners who find that that the Veteran did not manifest a chronic thoracolumbar spine disability until many years after service, and that such disability is not causally related to an event in service.  As discussed above, this opinion is consistent with the entire evidentiary record and greatly outweighs the medical opinions in favor of this aspect of the appeal.  In so finding, the Board acknowledges the self-diagnosis and opinion of the Veteran and the appellant that the Veteran manifested a chronic back disability which began in service.  However, the Board finds that the opinion of the VHA examiners has significantly greater probative value over the lay diagnosis and opinion as the VHA examiners possess much greater training and expertise to speak to medical issues involving psychiatry and orthopedic disorders.  

Furthermore, the Board has also considered whether service connection for arthritis is warranted on a presumptive basis as a chronic disease under 38 C.F.R. § 3.309(a).  The credible evidence demonstrates that the Veteran manifested chronic low back pain which began in service.  However, the persuasive evidence establishes that his chronic low back pain was due to a psychogenic muscle disorder/somatoform pain disorder which accounts for his chronic back pain in service.  The Board has further found that no nexus exists between the Veteran's chronic back pain complaints since service and a chronic thoracolumbar spine disability manifested many years after service.  As such, the criteria for presumptively service connecting arthritis under 38 C.F.R. § 3.309(a) have not been met.

In summary, the Board finds that the Veteran's in-service complaints of low back pain demonstrated the onset of a chronic psychogenic muscle disorder/somatoform pain disorder, but was not a manifestation of a chronic thoracolumbar spine disability.  The criteria for service connection for psychogenic muscle disorder/somatoform pain disorder have been met, but the criteria for service connection for a chronic thoracolumbar spine has not been met.  There is no doubt of material fact to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychogenic muscle disorder/somatoform pain disorder is granted.

Service connection for a chronic thoracolumbar spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


